Citation Nr: 1313548	
Decision Date: 04/23/13    Archive Date: 05/03/13

DOCKET NO.  05-21 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES 

1.  Entitlement to a disability rating in excess of 10 percent for a disorder in the right triceps on an extraschedular basis.

2.  Entitlement to an extraschedular rating in excess of 10 percent for right arm posttraumatic neuropathy, claimed as neurological disorder in his right upper extremity, prior to June 4, 2012.

3.  Entitlement to a compensable rating for residuals of fractured right fifth finger on an extraschedular basis.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active service from December 1983 to December 1991.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in May 2005 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned Acting Veterans Law Judge during a Travel Board hearing in July 2008.  A transcript of the hearing is included in the claims file. 

In a May 2010 decision, the Board denied increased ratings on a schedular basis for the right triceps, neurological disorder in his right upper extremity, and residuals of fractured right fifth finger.  The Board also referred a claim for TDIU as an intertwined issue with the issue of increased ratings on an extraschedular basis.  Unfortunately, and for reasons explained below, these claims must again be remanded.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  

In a September 2012 decision, the RO increased the Veteran's disability rating for right arm posttraumatic neuropathy (neurological disorder) to 30 percent effective June 4, 2012.  As the issue of a higher schedular rating had been denied by the Board in the May 2010 decision, and the Veteran has not expressed disagreement with the September 2012 increase, the Board finds that the only issue on appeal as it relates to the upper right neuropathy is whether an extraschedular rating in excess of 10 percent is warranted prior to June 4, 2012. 

The Board notes that the issue of evaluation of the Veteran's right  upper extremity disability had previously been characterized as "residuals of injuries and surgery to the right upper extremity," and that the issues on appeal have been changed on the title page of this decision for clarification purposes only. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board regrets the further delay another remand will cause, but to decide this case based on the evidence of record would be unfairly prejudicial to the Veteran.  Therefore, the case must again be remanded for compliance with the May 2010 remand directives.  See Stegall, supra; see also Barr v. Nicholson, 21 Vet. App. 295 (2008); Nieves-Rodriguez, 22 Vet App. 295 (2008); Bernard v. Brown, 4 Vet. App. 384 (1993).

As stated previously, in a May 2010 decision, the Board denied increased disability ratings on a schedular basis for right triceps disability, neurological disorder in the right upper extremity, and residuals of fractured right fifth finger; the issues of entitlement to higher ratings on an extraschedular basis were remanded.  It does seem some additional development was undertaken as the Veteran underwent VA examinations in June 2012.  

In a September 2012 decision, the RO increased the Veteran's disability rating for right arm posttraumatic neuropathy (neurological disorder) to 30 percent effective June 4, 2012.  The September 2012 RO decision does include schedular analysis of the Veteran's right triceps and residuals of fractured right fifth finger; however, there is no analysis of whether higher evaluations were warranted on an extraschedular basis.  A supplemental statement of the case (SSOC) was issued in September 2012 addressing the issue of entitlement to TDIU only. 

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  Where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the above discussion, the Board has determined that addition action is required on the part of the agency of original jurisdiction (AOJ).

The claim for a TDIU also must be remanded to the RO via the AMC.  As observed by the Board in the May 2010 decision, the Veteran's claim for a TDIU is inextricably intertwined with the issues of entitlement to higher ratings on an extraschedular basis.  Harris v. Derwinski, 1 Vet.App. 180, 183 (1991) (two issues are 'inextricably intertwined' when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

Adjudicate the issues of entitlement to higher evaluations on an extraschedular basis for a right triceps disability, right upper extremity neurological disorder, and residuals of fractured right fifth finger.

In light of the above, adjudicate the issue of entitlement to a TDIU (on either a schedular or extraschedular basis). 

If the decision remains adverse, provide the Veteran and his representative with an appropriate supplemental statement of the case (SSOC). Then, return the case to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


